IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,283-02


                           EX PARTE JIMMY H. GREEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 10CR3171 IN THE 122ND DISTRICT COURT
                            FROM GALVESTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to twenty-five years’ imprisonment. The First Court of Appeals affirmed

his conviction. Green v. State, No. 01-12-00029-CR (Tex. App.–Houston November 21, 2012).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that he had a right to file a pro se petition for discretionary review.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit and the
                                                                                                      2

attached letter from counsel, this Court finds that counsel did not properly inform Applicant that he

had a right to file a pro se petition for discretionary review. Ex parte Wilson, 956 S.W.2d 25 (Tex.

Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-12-00029-CR

that affirmed his conviction in Cause No. 10CR3171 from the 122nd District Court of Galveston

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues. Applicant’s remaining claims are dismissed. Ex

Parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: July 23, 2014
Do not publish